Citation Nr: 0000399	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-10 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of death, 
including entitlement to service connection for the cause of 
death due to tobacco use and nicotine dependence in service.

3.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to March 
1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Catholic War Veterans of the U.S.A. 
have submitted a brief on appeal on the appellant's behalf, 
she has not appointed that or any other organization as her 
representative.  38 C.F.R. § 20.603 (1999) cf 38 C.F.R. 
20.611 (repealed).  The RO informed the appellant of her 
right to representation in a letter dated in May 1998.  
Nonetheless, the Board has considered the arguments of the 
Catholic War Veterans of the U.S.A. in this decision.

In a statement dated in March 1998, the appellant's physician 
reported that she was legally blind, and entitled to all 
benefits payable to "a legally blind citizen of the U.S."  
This statement could be construed as a claim for special 
monthly pension on the basis of the need for regular aid and 
attendance.  This issue has not been adjudicated by the RO 
and is referred to that office for appropriate action.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997; the cause of death 
was cancer of the lung due to cigarette smoking.  
Atherosclerotic heart disease was a contributing cause of 
death

2.  At the time of the veteran's death, service connection 
was in effect for traumatic arthritis of the left wrist with 
limitation of motion, evaluated as 30 percent disabling. 

3.  There is no competent medical evidence which shows that a 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the certificate of the veteran's death discloses 
that he died in February 1997 at the age of 72.  The 
immediate cause of death was listed as lung cancer due to 
cigarette smoking.  An other significant condition 
contributing to the cause of death but not related to death 
was atherosclerotic heart disease.  An autopsy was not 
performed.  

At the time of the veteran's death service connection was in 
effect for traumatic arthritis of the left wrist with limited 
motion, evaluated as 30 percent disabling.  

The service medical records are negative for evidence of a 
respiratory disease, including lung cancer.  Additionally, 
there is no evidence of atherosclerotic heart disease or any 
other cardiovascular disease.  The veteran's separation 
examination showed a normal cardiovascular system as well as 
normal respiratory system, and a negative chest X-ray.  There 
were no reported findings referable to cigarette smoking or 
nicotine dependence noted during service.

Private medical records dated in June 1946 show that the 
veteran was seen for conditions not currently at issue.  
There were no findings referable to a respiratory disability, 
heart disease, or nicotine use.  

VA examination reports dated in July 1946, August 1948, and 
July 1953 are negative for findings referable to a 
respiratory disability or nicotine use.  Chest X-rays taken 
in 1953 show normal heart and lungs.  

Medical records from Southwest Oncology Center (SOC) dated in 
May 1992 show that the veteran was seen for pathologic 
diagnosis of moderately well differentiated invasive squamous 
cell carcinoma involving the upper lobe of the right lung.  A 
recent history of chronic obstructive pulmonary disease was 
noted.  The veteran's social history included that he was a 
former cigarette smoker consuming two packs per day for 30 
years but had been a nonsmoker since 1987.  Medical records 
dated from June 1992 to February 1993 show radiation therapy 
sessions and routine follow-up treatment.  

Medical records from SOC show that the veteran was seen in 
1992 and 1996 for lung cancer, which was a direct result of 
his tobacco history.  

In January 1996 the veteran was seen with a history of 
squamous cell carcinoma of the left lung and a history of 
squamous cell carcinoma of the right lung in 1992.  The 
veteran's social history included the fact that he 
discontinued smoking in 1986, after consuming two packs per 
day for 30 years.  Medical records dated in January and 
February 1996 show radiation therapy for tumor site in the 
left lung.  Medical records dated in December 1996 show a 
routine follow-up visit post radiation therapy.  

Medical records dated in February 1997 from Yuma Regional 
Medical Center show that the veteran was admitted to the 
emergency room with shortness of breath.  The veteran was 
wearing oxygen.  He did not seem to be in acute distress.  
His social history included cessation of smoking 1986 with a 
smoking history of three packs per day for 30 years.  The 
impressions were cancer of the right upper lobe, status post 
radiation treatment, cancer of the left lung, status post 
radiation treatment, pneumonia, arteriosclerotic heart 
disease, and hypoxemia.  

In an August 1997 statement, a former army buddy reported 
that he and the veteran were shipmates.  He reported that the 
veteran was a heavy smoker while they were shipmates.  

In an August 1997 statement, the appellant reported that she 
and the veteran were childhood friends.  She reported that he 
did not smoke prior to service.  She reported that when the 
veteran returned on his first leave from service he was 
already a chain smoker.  She reported that he continued to 
smoke up to three packs of cigarettes per day until 1986 with 
one brief cessation in 1957.  

In a statement received in April 1999, the appellant's sister 
reported that the veteran did not smoke prior to his entrance 
into service in 1942.  She reported that the veteran was 
smoking heavily upon his return from service.  She also 
reported that the veteran quit smoking in 1986 per doctor's 
orders.  

In a statement dated in July 1999, H.T., M.D., reported that 
he was that veteran's family physician from 1984 until his 
death.  He reported that the veteran was a heavy smoker, up 
to three packs of cigarettes per day, from the time he 
entered the United States Army in 1942 until June 1986.

He reported that in the mid 1980's the veteran developed 
symptoms of peripheral vascular disease of the lower 
extremities.  Over a period of time the symptoms worsened and 
by pass surgery on his leg was performed.  Following the 
veteran's by-pass surgery he developed chronic lung disease.  
He reported that the veteran was diagnosed with lung cancer 
in 1988.  He was treated with irradiation.  

Dr. T. reported that the veteran had multiple medical 
problems.  Heavy smoking might not have been solely 
responsible for all of his problems, but no doubt contributed 
to the seriousness of the illnesses.  


Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  If the appellant fails to submit evidence 
of a well-grounded claim, VA has no duty to assist her with 
the development of her claim.  Epps v. Gober, at 1469.  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation that 
the cause of death is service-connected is not sufficient; 
the appellant must submit evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997); see Caluza v. Brown, 7 Vet. App. 498 (1995).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. 
§ 3.310 (1998), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
in order for a claim for service connection based on smoking 
to be well grounded on a direct basis, there must be medical 
evidence that the claimed condition resulted from in-service 
smoking.  The Court went on to hold that in order for a claim 
of secondary service connection from smoking to be well 
grounded, there must be a competent diagnosis of nicotine 
addiction in service.  Davis v. West, No. 97-1057, slip op. 
at 7-8 (U.S. Vet. App. Nov. 19, 1999).


Analysis

The Board initially notes that the appellant has not 
contended, nor is there any competent evidence, that the 
veteran's service-connected traumatic arthritis of the left 
wrist with limitation of motion was in any way implicated in 
his death.  Instead it is contended that tobacco use in 
service lead to the conditions which ultimately caused his 
death.

It is undisputed in this case that the cause of the veteran's 
death was lung cancer, which was first diagnosed in 1992, 
over 35 years after the veteran left service, and that 
atherosclerosis first reported in the 1980s, was a 
contributory cause of death.  While it does not appear that 
the appellant contends that the veteran incurred lung cancer 
during service, for the sake of completeness the Board will 
discuss the question of direct service connection for the 
cause of the veteran's death.

The service medical records include no other evidence of a 
pulmonary disorder and no evidence whatsoever of lung cancer.  
The veteran's separation examination show that the veteran's 
respiratory system was normal and that chest X-ray was 
negative.

The post-service medical evidence shows that the veteran was 
treated for chronic obstructive pulmonary disease, and 
pneumonia.  The initial medical evidence of lung cancer of 
record is dated in 1992, more than 35 years after service.  
There is no competent medical evidence, which relates the 
veteran's lung cancer, or heart disease to service.

Because there is no competent evidence of lung cancer or 
atherosclerosis in service or within a year of discharge from 
service, and no competent medical evidence which relates the 
veteran's post-service lung cancer or atherosclerosis to 
service, the claim for direct service connection for the 
cause of the veteran's death is not well grounded.  See 
Caluza, 7 Vet. App. at 506; Espiritu.

The appellant has asserted that the veteran began smoking and 
became nicotine dependent during service.  She further 
asserts that his nicotine dependence caused the fatal lung 
cancer.  

The undisputed evidence in this case is that the veteran was 
a heavy smoker for approximately 30 years with cessation in 
approximately 1986.  

While Dr. T. reported that the veteran was a heavy smoker 
from 1942 to 1986, he did not report a diagnosis of nicotine 
dependent during service, nor did he report that the fatal 
lung cancer or atherosclerosis was incurred as the result of 
in-service smoking.  There is no other competent evidence to 
this effect.

Lay persons have noted that the veteran smoked during 
service.  They would not, however, be competent to report a 
diagnosis of nicotine dependence during service, or to say 
that the conditions that caused the veteran's death resulted 
from inservice smoking.  Davis v. West, No. 97-1057 (U.S. 
Vet. App. Nov. 19, 1999); See Espiritu and Colvin, supra.  
"Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later." Combee v. Brown, 34 F. 3d 1039, 1942 (Fed. 
Cir. 1994)

As stated by the United States Court of Appeals for Veterans 
Claims (Court), "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that a claim is plausible or possible 
is required."  Grottveit, 5 Vet. App. at 93.  The record 
does not reveal that the appellant possess any medical 
expertise and indeed she has not claimed such expertise.  
Thus, the appellant's lay medical assertions to the effect 
that the veteran's use of tobacco in service caused or 
substantially or materially contributed to the cause of his 
death have no probative value.  See Espiritu, 2 Vet. App. 
492; Grottveit, 5 Vet. App 93.

Thus, in the case at hand, the appellant has failed to submit 
any competent evidence that cigarette smoking in service, as 
opposed to cigarette smoking during periods when the veteran 
was not in service, caused or substantially or materially 
contributed to the cause of the fatal lung cancer.  In the 
absence of such competent medical evidence, the claim is not 
well-grounded and must be denied.  See Davis and Caluza.

As noted above, the evidence of record does not contain any 
medical evidence relating the veteran's death to service.  In 
the absence of competent evidence of a nexus between the 
cause of death and service, the claim is not well grounded 
and must be denied.


Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis).  Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law.


ORDER

Entitlement to service connection for the cause of death, 
including entitlement to service connection for the cause of 
death due to tobacco use and nicotine dependence in service 
is denied.  

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

